In an action for a divorce and ancillary relief, the defendant husband appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Westchester County (Burchell, J.), dated January 3, 1989, as awarded the plaintiff wife maintenance of $150 per week, awarded her arrears of pendente lite maintenance of $52,580, awarded the plaintiff’s attorney counsel fees of $10,000, and directed the release to the plaintiff of $2,000 from the sale of certain real property.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
Contrary to the defendant’s contentions, the Supreme Court did not improvidently exercise its discretion in awarding the plaintiff wife pendente lite maintenance of $200 per week. The Supreme Court duly considered the plaintiff’s needs as well as the defendant’s financial ability to provide for those needs (see, Chachkes v Chachkes, 107 AD2d 786; see also, Frankel v Frankel, 150 AD2d 520). Therefore, the award of $52,580, in arrears of pendente lite maintenance was proper. Nor did the court err in determining the final award of maintenance in the amount of $150 per week and counsel fees of $10,000 (see, Domestic Relations Law § 236 [B] [6]; Jones v Jones, 133 AD2d 217).
We have considered the defendant’s remaining contentions and find them to be without merit. Mangano, P. J., Rubin, Rosenblatt and Miller, JJ., concur.